Citation Nr: 0207113	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  01-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for a back disability has been 
presented.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a back disability for 
failure to submit new and material evidence.  


FINDINGS OF FACT

1.  An unappealed RO decision in May 1951 denied the 
veteran's claim for service connection for a back disability 
on a direct basis and on the basis of aggravation of a 
disability which pre-existed entry into active duty.  

2.  A June 1959 Board decision denied the veteran's 
application to reopen his claim of service connection for a 
back disability.

3.  On August 31, 2000 the veteran submitted a request to 
reopen his claim for service connection for a back 
disability.

4.  The additional evidence submitted since the time of the 
June 1959 Board decision for the purpose of reopening the 
claim for service connection for a back disability includes 
no evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the claim for service connection for a back disorder, that 
claim is not reopened.  38 U.S.C.A. §§  5108, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103(a) (West Supp. 
2001), now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA which were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  While the instant appeal addresses the 
reopening of a previously and finally denied claim, the 
request to reopen that claim was filed on August 31, 2000, 
and the newly revised regulations specific to such claims are 
inapplicable to the instant appeal.

The record shows that a Statement of the Case, issued on 
August 27, 2001, provided the claimant written notification 
of the provisions of the VCAA pertaining to VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claim, including 
evidence indicating that the claimed disability or symptoms 
might be associated with his military service.  It was 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f) (West Supp. 2001).  Thus, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. §§ 5108 
and 7104 before the Board may determine whether the duty to 
assist is fulfilled and proceeding to evaluate the merits of 
that claim.

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a low back disability in April 1951.  
His claim was denied in a May 1951 RO decision.  The evidence 
reviewed by the RO in its May 1951 decision included the 
veteran's service medical records which show that during 
induction examination he reported having a history of back 
trouble prior to his entry into active service.  While 
stationed in Texarkana, Texas, he was initially hospitalized 
in February 1951 for complaints of low back pain.  According 
to the veteran's medical history, he reported at the time 
that he had recurrent low back pain prior to his entry into 
service.  The service medical records show that he was 
diagnosed with a congenital deformity which was characterized 
as sacralization of the right transverse process of his fifth 
lumbar vertebra.  He was transferred to a service hospital in 
Hot Springs, Arkansas, where a service medical board 
determined that his low back condition pre-existed the 
veteran's entry into service and was not aggravated thereby.  
The medical board determined that he was unfit for further 
military service as a result of his back condition and 
recommended that he be medically discharged from active duty.  
No back trauma or superimposed disease of his spine was shown 
in the medical records during his brief period of active 
service.  

The RO also reviewed the statement of S. E. Bethea, M.D., a 
private physician who submitted a letter dated in April 1951 
(approximately two weeks following the veteran's separation 
from service) in which he reported that the veteran had been 
examined and treated by him for "low back pain, which 
results from a congenital deformity of the 5th lumbar 
vertebra."  

Based on the foregoing evidence, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disability in a rating decision dated in May 1951.  The claim 
was denied on the basis that the evidence did not show that 
the back disability was incurred in or aggravated by the 
veteran's period of active duty.  The veteran was notified of 
the adverse decision but the claims folder does not indicate 
that a timely appeal of this decision was ever filed and it 
became final.

In December 1958, the veteran applied to reopen his back 
disability claim.  In support of his application, he 
submitted three lay witness statements, each dated in 
December 1958.  One statement was from a peer who indicated 
that he worked with the veteran two years prior to his entry 
into service and that during that period the veteran had not 
lost time from work due to back problems.  The remaining two 
lay statements were from two men who each reported that they 
served with the veteran during his period of active duty and 
that the veteran injured his back while engaged in an 
infiltration training course.  

The veteran also submitted a statement dated in December 1958 
from Dr. Bethea, in which the physician stated:

"I have known (the veteran) since birth and can 
say I have never treated him for any back trouble 
previous to his entering the armed forces."

In a December 1958 RO decision, the veteran's application to 
reopen his claim of service connection for a back disability 
was denied.

The veteran submitted a lay statement dated in January 1959, 
in which another witness reported that he served with the 
veteran during his period of active duty and that during 
service the veteran injured his back while engaged in an 
infiltration training course.

In a January 1959 RO decision, the veteran's application to 
reopen his claim of service connection for a back disability 
was denied.  The veteran appealed this decision to the Board.  
In March 1959, the veteran's representative appeared at the 
Board in Washington, D.C., to present arguments in support of 
the veteran's claim for service connection for a disability 
manifested by a deformity of his back.  The transcript of 
this hearing shows that the aforementioned evidence was 
discussed by the representative in support of the veteran's 
claim.

In a Board decision dated in June 1959, all the 
aforementioned evidence was reviewed.  The Board determined 
that the veteran's report of a history of back pain on 
entrance into service, the clinical data recorded during 
active service and the nature of his congenital deformity of 
his 5th lumbar vertebra demonstrated in service clearly and 
unmistakably established that he had a chronic symptomatic 
back disorder which existed prior to his entry into active 
duty.  The Board also determined that the lay statements 
indicating incurrence of a back injury in service were not 
corroborated by the service medical records, which did not 
contain reference to treatment for a back injury or for 
residuals thereof.  The Board concluded that the back 
symptoms in service were substantially identical to those 
manifested prior to entry into service and that there was no 
aggravation demonstrated.  The Board found no basis to allow 
the claim of service connection for a congenital deformity of 
the 5th lumbar vertebra on appeal.

On August 31, 2000, the veteran applied to reopen his claim 
of service connection for a back disability.  In support of 
his application to reopen his claim, he submitted copies of 
his service medical records showing that the service medical 
board authorized that he be given a medical discharge from 
active duty.  The basis of the medical separation was that he 
was unfit for military service due to a congenital deformity 
which was diagnosed as sacralization of the right transverse 
process of his 5th lumbar vertebra with associated low back 
pain for a number of years. 

In correspondence dated in October 2000, the veteran reported 
that he was unable to obtain any private medical records 
showing treatment for his back problems in years following 
service because his treating physician was deceased and his 
records were destroyed.

The veteran submitted a lay witness statement from his 
spouse, dated in April 2001, in which she reported that she 
remembered the veteran having back problems during basic 
training in Texas and being sent to a service hospital in 
Arkansas for treatment of his symptoms.  She stated that the 
veteran was unable to perform the physical activities 
required for active duty and that after undergoing X-ray 
examination and medical testing he was discharged from active 
duty.  She reported that the veteran had received medical 
attention and was prescribed medication for his back problems 
since his discharge from service.

In a lay witness statement which was received by VA in July 
2001, the veteran's elder brother reported that when the 
veteran was drafted into service in 1950 he already had back 
problems.  According to the witness, the veteran had informed 
the military that he had back problems prior to induction but 
that despite this he was admitted into active duty.  The 
rigors of physical training during service aggravated his 
back problems, resulting in his hospitalization and eventual 
medical discharge from active duty.  Since the time of his 
separation he continued to experience back symptoms.

In February 2002, the veteran appeared at the RO and 
presented oral testimony in support of his application to 
reopen his back disability claim at a hearing before the 
undersigned traveling Board Member.  His testified, in 
essence, that he was aware that he had a back disorder prior 
to his entry into service.  When he was drafted he informed 
the examining officers of his back condition but despite this 
he was still admitted into active duty.  During basic 
training in Texarkana, Texas, he performed physical 
activities which caused his back to hurt and he was sent for 
medical treatment at a military hospital in Hot Springs, 
Arkansas.  According to the veteran, he was shuttled back and 
forth between Hot Springs and Texarkana but eventually was 
kept at Hot Springs for medical evaluation by a service 
medical board, which  determined that he was unfit for 
military service due to a back problem affecting his 5th 
lumbar vertebra and advised that he be medically discharged.  

The veteran reported that shortly after he was discharged 
from active duty, he sought and continued to receive medical 
treatment for his back problems from various private sources.  
He stated, essentially, that he was unable to obtain any 
medical records showing the status of his back disability 
prior to service or treatment for his back problems in years 
following service because his treating physicians were 
deceased and all their records of his treatment were 
destroyed.  

Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed. Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under 38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].  
Under 38 U.S.C.A. § 7104(b), except as provided in § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand."  Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . . 
. cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The evidence added to the record since the final Board 
decision of June 1959 consist of copies of the veteran's 
service medical records and medical board proceedings.  This 
evidence is not new, but duplicative of evidence previously 
received and considered by the RO at the time of its final 
decision of May 1951 and by the Board in its appellate 
decision of June 1959.  As such, it does not meet the 
requirement that evidence submitted to reopen a previously 
finally denied claim be new.  The veteran's lay statements 
from his spouse and elder brother and his own oral testimony 
as presented at the February 2002 hearing are merely 
cumulative and redundant of prior statements from the veteran 
and his lay witnesses in that they purport the identical 
factual assertion that his back problem either had its onset 
in service or was a condition which pre-existed his entry 
into, and was aggravated by active duty.  These factual 
assertions were previously addressed in the final RO decision 
of May 1951 and by the Board in its June 1959 decision.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(2001); Hodge v. West, 155 F.3d 1356, 1361-64 (Fed. Cir. 
1998).  In view of the foregoing, the Board concludes that 
the veteran has failed to submit new and material evidence 
with respect to his previously denied claim of entitlement to 
service connection for a back disability.  His application to 
reopen this claim must therefore be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disability, the benefit sought on appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

